internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil s x n u o w o w u o t b dollars c dollars d dollars dear you asked for advance approval of your employer-related scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship programs to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships and employer-related scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding employer- related scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates you will operate two scholarship programs an employer-related nonrenewable scholarship program called x which is open to the eligible employees of y and a one-time nonrenewable scholarship program called w which is open for all the eligible_candidates among the general_public also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 letter catalog number 58264e x - employer-related scholarship your purpose is to establish a scholarship program to award scholarships to eligible employees of y for undergraduate studies at any accredited two- three- or four-year college or university for the entire academic year qualifications and criteria eligible applicants for the scholarship will have to meet the following criteria be full-time or part-time employees of y in the u s canada excluding quebec and puerto rico who have a minimum of one year employment with the company as of the application deadline date be high school seniors or graduates or be current postsecondary undergraduates students outside the united_states must be in their final year of upper or higher secondary school or be current technical or university level students plan to enroll in full-time or part-time minimum credits undergraduate study in an accredited two- three- or four-year college or university for the entire academic year in any course of study submit a one page essay in response to an essay question according to y’s corporate values as follows e e e compassion - for y this means recognize needs show heart give acknowledge and reward contributions respect - for y this means respect y’s customers employees and partners honor y’s heritage and embrace the future integrity - for y this means do the right thing be open honest and ethical teamwork - for y this means communicate and collaborate be accountable empower and encourage one another the scholarship will be awarded on a nondiscriminatory and objective basis no grant will be awarded to an officer manager or trustee of v or to a member of the selection committee at z nor to a substantial_contributor to v or to any family_member of such aforementioned individuals program selection v plans to use z as an independent selection committee for the process of approval and selection of the award recipients z has established standard recipient selection procedures that v plans to use for its selection purposes including consideration of academic performance demonstrated leadership and participation in school and community activities work experience a statement of career and educational goals and objectives unusual personal or family circumstances and an outside appraisal essays will also be considered academic evaluation of international applicants will include a review of the grade mark average based on the grading system used in the applicant's country and a review of the results of academic examinations financial need will not be letter catalog number 58264e considered provided there are qualified applicants recipients from canada and puerto rico will be selected in proportion to the number of applicants terms and limitations it is anticipated that up to seven scholarship awards will be made in each year and that each scholarship award will be b dollars the award checks will be issued in u s currency awards will be non-renewable but students may reapply to the program each year that they meet the eligibility requirements awards will be for undergraduate studies only the scholarship program will not be used to recruit employees induce employees to stay employed with y or v or follow any course of action sought by y or v the scholarships will not represent any compensation_for the past future or present services to y or to v once awarded scholarship’s retention will not be contingent upon continued employment with y or v employment with y will not serve as a substantive determination criteria for the selection process except for being an initial qualifier in the initial award process it is anticipated that z will be obtaining a confirmation of school enrollment from each recipient of the award before the award checks are mailed out to grant recipients funding v anticipates funding annually up to seven awards of b dollars to each individual applicant selected for a total of up to c dollars towards new awards annually publicity it is anticipated that the scholarship introductory publication listing specific eligibility criteria will be developed with the assistance of z after that the next phase will be implementing the publication materials into y’s intranet website or utilizing z’s website to disseminate such materials among the eligible group w - public scholarship your purpose is to establish a one-time nonrenewable scholarship program called w which is open for all the eligible_candidates among the general_public pursuing undergraduate studies at any accredited two- three- or four-year college or university for the entire academic year qualifications and criteria eligible applicants for the scholarship will have to meet the following criteria not be employees of y or members of their families be a citizen or legal resident of the u s canada or puerto rico letter catalog number 58264e be high school seniors or graduates or current postsecondary undergraduates students outside the united_states must be in their final year of upper or higher secondary school or be graduates of upper or higher secondary school plan to enroll in undergraduate study in an accredited two- three- or four-year college or university for the entire academic year in any course of study submit a one page essay in response to an essay question according to y’s corporate values as follows e e compassion - for y this means recognize needs show heart give acknowledge and reward contributions respect - for y this means respect y’s clients employees and partners honor y’s heritage and embrace the future integrity - for y this means do the right thing be open honest and ethical teamwork - for y this means communicate and collaborate be accountable empower and encourage one another the scholarship will be awarded on a nondiscriminatory and objective basis no grant will be awarded to a an officer manager or trustee of y or v nor to employees of y and their children nor to a member of the selection committee at z nor to a substantial class of contributors to v nor to any other individual defined as a disqualified_person with respect to v as defined in sec_4945 or in the regulations promulgated thereunder-in either case a disqualified person’ or to b any family_member as such term is defined in sec_4946 and the regulations promulgated thereunder of such disqualified_person program selection v plans to use z as an independent selection committee for the process of approval and selection of the award recipients z has established standard recipient selection procedures that v plans to use for its selection purposes including consideration of academic performance demonstrated leadership and participation in school and community activities work experience a statement of career and educational goals and objectives unusual personal or family circumstances and an outside appraisal essays will also be considered academic evaluation of international applicants will include a review of their grade mark average based on the grading system used in the applicant’s country and a review of the results of their academic examinations financial need will not be considered provided there are qualified applicants recipients from canada and puerto rico will be selected in proportion to the number of applicants z will use its computer-generated screening process to select eligible recipients based on self- declared academic information leadership and participation in school and community activities and work experience in the second_phase of the screening process z will give full consideration to only those eligible applicants who return all required documents including a transcript and applicant appraisal letter catalog number 58264e terms and limitations it is anticipated that up to fifteen scholarship awards will be made in each year and that each scholarship award will be b dollars the award checks will be issued in u s currency awards will be non-renewable but students may reapply to the program each year that they meet the eligibility requirements awards will be granted for undergraduate studies only employees of y and their children are not eligible to apply for the w in the initial award process it is anticipated that z will be obtaining a confirmation of schoo enrollment from each recipient of the award before the award checks are mailed out to grant recipients funding v anticipates funding annually up to fifteen awards of b dollars to each individual applicant selected for a total of up to d dollars towards new awards annually publicity it is anticipated that the scholarship introductory publication listing specific eligibility criteria will be developed with the assistance of z after that the next phase will be implementing the publication materials into z’s website no information will be distributed via y’s intranet website basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 revproc_76_47 1976_2_cb_670 provides guidelines to determine whether grants a private_foundation makes under an employer-related program to employees or children of employees are scholarship or fellowship grants subject_to the provisions of code sec_117 if the program satisfies the seven conditions in sections dollar_figure through dollar_figure of revproc_76_47 and meets the applicable_percentage tests described in section dollar_figure of revproc_76_47 we will assume the grants are subject_to the provisions of code sec_117 - you represented that your grant program will meet the requirements of either the percent or percent percentage_test in revproc_76_47 these tests require that letter catalog number 58264e the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants were applicants for grants and were considered by the selection committee for grants or the number of grants awarded to employees’ children in any year won't exceed percent of the number of employees’ children who were eligible for grants whether or not they submitted an application or the number of grants awarded to employees in any year won't exceed percent of the number of employees who were eligible for grants were applicants for grants and were considered by the selection committee for grants you represented that your procedures for awarding grants under this program will meet the requirements of revproc_76_47 in particular an independent selection committee whose members are separate from you your creator and the employer will select individual grant recipients you will not use grants to recruit employees nor will you end a grant if the employee leaves the employer you will not limit the recipient to a course of study that would particularly benefit you or the employer other conditions that apply to this determination this determination only covers the grant programs described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination is in effect as long as your procedures comply with sections dollar_figure through dollar_figure of revproc_76_47 and with either of the percentage tests of sec_4 if you establish another program covering the same individuals that program must also meet the percentage_test this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives letter catalog number 58264e e e all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we’ve sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements letter catalog number 58264e
